        Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 1 of 20
                                                                                 United States District Court
                                                                                   Southern District of Texas

                                                                                      ENTERED
                                                                                  November 14, 2019
                                 IN THE UNITED STATES DISTRICT COURT
                                                                                   David J. Bradley, Clerk
                                 FOR THE SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

NLB CORP.,                                              §
    Plaintiff,                                          §
                                                        §
v.                                                      §    CIVIL ACTION NO. H-18-1090
                                                        §
PSI PRESSURE SYSTEMS LLC,                               §
     Defendant.                                         §

                                               MEMORANDUM AND ORDER

           This patent case is before the Court on the Motion to Exclude Patent

Infringement Testimony by NLB Witnesses [Doc. # 50] filed by Defendant PSI

Pressure Systems LLC d/b/a PSI Pressure Systems Corp. (“PSI”); Defendant’s Motion

to Exclude Testimony of Plaintiff’s Expert William Marscher [Doc. # 51];

Defendant’s Motion for Summary Judgment [Doc. # 52]; and Plaintiff NLB Corp.

(“NLB”)’s Motion for Summary Judgment and to Strike PSI’s Expert Reports [Doc.

# 53].1 Having reviewed the record and the governing legal authorities, the Court

grants summary judgment in favor of PSI as to literal infringement by the NX-series


1
           Plaintiff NLB filed a Response to the Motion to Exclude Patent Infringement
           Testimony by NLB Witnesses [Doc. # 54], and PSI filed a Reply [Doc. # 61]. NLB
           filed a Response to the Motion to Exclude Testimony of William Marscher [Doc.
           # 58], and PSI filed a Reply [Doc. # 60]. NLB filed a Response to PSI’s Motion for
           Summary Judgment [Doc. # 56], and PSI filed a Reply [Doc. # 59]. PSI filed a
           Response to NLB’s Motion for Summary Judgment and to Strike PSI’s Expert
           Reports [Doc. # 62], NLB filed a Reply [Doc. # 63], and PSI filed a Sur-Reply [Doc.
           # 66].
P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811
        Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 2 of 20




products, as to infringement under the doctrine of equivalents by the NX-series

products, and as to PSI’s permissible repair defense in connection with the NLB-type

replacement parts. The Court denies summary judgment on the false advertising

claim. The Court denies NLB’s Motion for Summary Judgment. The Court denies

as moot the motions to exclude expert testimony of NLB corporate witnesses,

William Marscher, Dara Childs, and Randy Hinson.

I.         BACKGROUND

           NLB designs, manufactures, and markets high pressure waterjet systems

(pumps) and components. NLB’s pumps can be used to clean industrial equipment

for the oil and gas industry.

           NLB is the owner of United States Patent No. 7,121,812 (“the ’812 Patent”),

entitled High Pressure Pump Having Replaceable Plunger/Valve Cartridges.2 The

pump covered by the ’812 Patent is a double guided system. In single guided valve

assemblies, only the valve stem is guided. The double guided valve guide, however,

guides both the valve stem and the valve head. It includes one section with a reduced

diameter that guides the stem portion of the valve and a second section with an




2
           Jamie Forrest, a former NLB employee, is the inventor of the pump covered by the
           ’812 Patent. Forrest now works for PSI as its Vice President of Engineering.

P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811   2
        Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 3 of 20




increased diameter that guides the valve head. According to NLB, this double guiding

feature improves valve performance and increases the life of the valve.

           PSI manufactures and sells competing high pressure waterjet pumps and

components. PSI sells NX-series pumps, NX-series cartridges, and NX-series

components (the “NX-series products”) that NLB alleges infringe Claim 33 of the

’812 Patent. Additionally, PSI manufactures and sells replacement parts for use with

NLB’s pumps (the “NLB-type” parts). NLB alleges that these NLB-type parts

infringe Claim 33 when used by PSI’s customers in a pump.

           PSI made a statement on its Facebook page that characterizes its NLB-type

parts as made from “superior materials” and “guaranteed to last longer” than

“competitors’ parts.” See Facebook Posts, Exh. 3 to First Amended Complaint [Doc.

# 6]. NLB alleges that these statements constitute false advertising under the Lanham

Act.

           NLB filed this lawsuit alleging that the NX-series products infringe Claim 33

of the ’812 Patent, either literally or under the doctrine of equivalents. NLB alleges

further that PSI’s sale of the NLB-type parts induces infringement of Claim 33 in

violation of 35 U.S.C. § 271(b) and contributes to infringement in violation of

§ 271(c). NLB asserts a violation of the Lanham Act based on PSI’s statements on

its Facebook page.


P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811   3
        Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 4 of 20




           Following claim construction based on the parties’ agreement, and the

completion of discovery, each party moved for summary judgment on the

infringement and Lanham Act claims. Each party also moved to exclude certain

expert testimony offered by the opposing party. The Motions have been fully briefed

and are now ripe for decision.

II.        SUMMARY JUDGMENT STANDARD

           Rule 56 of the Federal Rules of Civil Procedure mandates the entry of summary

judgment, after adequate time for discovery and upon motion, against a party who

fails to make a sufficient showing of the existence of an element essential to the

party’s case, and on which that party will bear the burden at trial. Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986). “When evaluating a motion for summary

judgment, the court views the record evidence through the prism of the evidentiary

standard of proof that would pertain at a trial on the merits.” SRAM Corp. v. AD-II

Engineering, Inc., 465 F.3d 1351, 1357 (Fed. Cir. 2006).

           Summary judgment on infringement is appropriate if there is no genuine issue

as to any material fact and the moving party is entitled to judgment as a matter of law.

See Ultimatepointer, L.L.C. v. Nintendo Co., Ltd., 816 F.3d 816, 824 (Fed. Cir. 2016).

The infringement analysis at the summary judgment stage requires the Court to




P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811   4
        Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 5 of 20




compare the patent claims as construed with the accused device. See Convolve, Inc.

v. Compaq Computer Corp., 812 F.3d 1313, 1317 (Fed. Cir. 2016).

III.       LITERAL INFRINGEMENT

           NLB argues that the NX-series products literally infringe Claim 33 of the ’812

Patent. Both NLB and PSI have moved for summary judgment on the literal

infringement claim.

           A.          Governing Legal Principles

           “[W]hoever without authority makes, uses, offers to sell, or sells any patented

invention, within the United States . . . infringes the patent.” 35 U.S.C. § 271(a);

Lexmark Int’l, Inc. v. Impression Prods., Inc., 816 F.3d 721, 726 (Fed. Cir. 2016);

Int’l Bus. Machines Corp. v. Booking Holdings Inc., 775 F. App’x 674, 677 (Fed. Cir.

May 22, 2019). “An infringement analysis has two steps.” Indivior Inc. v. Dr.

Reddy’s Labs., S.A., 930 F.3d 1325, 1336 (Fed. Cir. 2019) (citing Clare v. Chrysler

Grp. LLC, 819 F.3d 1323, 1326 (Fed. Cir. 2016)).

           In the first step, the Court construes the asserted claims. Id. In this case, the

parties agreed on the proper construction of the relevant claim terms. See Joint

Proposed Claim Construction Chart [Doc. # 27]. The Court agreed with, and adopted,

the parties’ proposed claim construction. See Order [Doc. # 28].




P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811    5
        Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 6 of 20




           In the second step, the Court determines whether the accused product meets

each limitation of the claim as construed. See Indivior, 930 F.3d at 1336. The

comparison is only to the patent claims as construed, not to any specific embodiment

in the patent specification or to the patent holder’s commercial embodiment. See

Amgen Inc. v. Hoechst Marion Roussel, Inc., 314 F.3d 1313, 1347 (Fed. Cir. 2003);

Fleet Eng’rs, Inc. v. Mudguard Techs., LLC, 761 F. App’x 989, 992 (Fed. Cir.

Feb. 25, 2019).                     “The patentee has the burden of proving infringement by a

preponderance of the evidence.” Eli Lilly & Co. v. Hospira, Inc., 933 F.3d 1320, 1328

(Fed. Cir. 2019).

           B.          Analysis

           Claim 33 of the ’812 Patent covers a discharge valve assembly for a high

pressure fluid jetting system comprising:

           a discharge valve guide having a discharge valve guide skirt and a
                 discharge valve guide stem said discharge valve guide skirt is of
                 a greater diameter than said discharge valve guide stem;

           a discharge valve having a discharge valve stem and a discharge valve
                  head of a greater diameter than said discharge valve stem, said
                  discharge valve stem axially guided within said discharge valve
                  guide stem and said discharge valve head axially guided within
                  said discharge valve guide skirt along a common axis; and

           a discharge valve spring located within said discharge valve stem.




P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811           6
        Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 7 of 20




’812 Patent, Claim 33 (emphasis added). PSI argues that its NX-series products do

not infringe Claim 33 because the valve head is not guided in PSI’s products.

           NLB alleges that PSI’s NX-series products infringe Claim 33 of the ’812 Patent

because the “discharge valve guide skirt has a certain geometry that causes fluid

(water) flowing through the valve to exhibit a centering force that axially guides the

valve head within the valve guide skirt.”3 NLB’s Motion, p. 14. Stated differently,

NLB argues that “‘indirect’ guiding is provided by water in the valve that behaves in

a certain manner due to the geometry of PSI’s valve guide.” Id. at 15.

           The parties agreed to the proper construction of certain claim terms in Claim 33,

and the Court adopted the parties’ agreed construction. The “valve guide” is

construed to mean a “valve element that steadies or directs movement of a valve.”

Joint Proposed Claim Construction Chart [Doc. # 27], p. 3. The Court adopted the

parties’ agreed construction that the valve guide has a forward portion, referred to as

the “valve guide skirt,” and an aft portion, the “valve guide stem.” See id. The “valve

guide skirt” has been construed, in accordance with the parties’ agreement, to mean

“a forward portion of the valve guide” and the “valve guide” has been construed to

3
           In support of its argument that water and geometry guide the valve head, NLB relies
           on the expert report and testimony of William Marscher. PSI has moved to exclude
           Marscher’s testimony regarding this “Lomakin effect,” arguing that it does not apply
           to PSI’s NX-series products. For purposes of the motions for summary judgment, the
           Court assumes, but does not find, that water and geometry can guide the valve head
           in PSI’s NX-series products.

P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811    7
        Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 8 of 20




mean a valve element. See id. Therefore, the “valve guide skirt” is a forward portion

of a valve “element.”

           Further, the Court, based on the parties’ agreement, construed the claim term

“said discharge valve head axially guided within said discharge valve guide skirt” in

Claim 33 to mean “the valve guide skirt steadies or directs movement of the valve

head along a longitudinal axis.” See id. Therefore, it is the “valve guide skirt” that

“directs movement of the valve head.” As noted above, the “valve guide skirt” is a

forward portion of a “valve element.” To infringe Claim 33 literally, the valve head

must be guided by the forward portion of a valve element. Neither water nor

“geometry” is a “valve element.” Consequently, guiding the valve head with water

or geometry does not literally infringe Claim 33 of the ’812 Patent. PSI is entitled to

summary judgment on NLB’s literal infringement claim. NLB’s motion for summary

judgment on this issue is denied.

IV.        DOCTRINE OF EQUIVALENTS

           NLB argues that even if there is no literal infringement, the NX-series products

infringe Claim 33 of the ’812 Patent under the doctrine of equivalents because guiding

with water is the equivalent of guiding with an element of the valve. PSI argues that

the doctrine of equivalents cannot apply as asserted by NLB because the equivalent




P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811   8
        Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 9 of 20




on which NLB relies – guiding with water – would “ensnare” the prior art. Both NLB

and PSI have moved for summary judgment on this claim.

           A.          Governing Legal Principles

           “The doctrine of equivalents prevents an accused infringer from avoiding

infringement by changing only minor or insubstantial details of a claimed invention

while retaining their essential functionality.” Sage Prod., Inc. v. Devon Indus., Inc.,

126 F.3d 1420, 1424 (Fed. Cir. 1997); Choon’s Design, LLC v. Idea Vill. Prod. Corp.,

776 F. App’x 691, 697 (Fed. Cir. June 24, 2019). “A finding of infringement under

the doctrine of equivalents requires a showing that the difference between the claimed

invention and the accused product was insubstantial.” Crown Packaging Tech., Inc.

v. Rexam Beverage Can Co., 559 F.3d 1308, 1312 (Fed. Cir. 2009).

           The Federal Circuit has emphasized that the doctrine of equivalents is the

exception and “not the rule.” Eli Lilly & Co. v. Hospira, Inc., 933 F.3d 1320, 1330

(Fed. Cir. 2019). “Patent infringement is principally determined by examining

whether the accused subject matter falls within the scope of the claims.” Id.

Therefore, “courts have placed important limitations on a patentee’s ability to assert

infringement under the doctrine of equivalents.” Id.

           One of those limitations is referred to as “ensnarement.” A doctrine of

equivalents theory cannot succeed if it will encompass or “ensnare” the prior art. See


P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811    9
       Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 10 of 20




G. David Jang, M.D. v. Bos. Sci. Corp., 872 F.3d 1275, 1285 (Fed. Cir. 2017), cert.

denied, __ U.S. __, 139 S. Ct. 58 (2018). The “ensnarement” limitation applies even

if there is equivalence as to each element of the asserted claim. See id.

           Ensnarement is generally determined using a “hypothetical claim analysis.” See

id. “Under a hypothetical claim analysis, a patentee proposes a hypothetical claim

that is sufficiently broad in scope to literally encompass the accused product or

process.” Ultra-Tex Surfaces, Inc. v. Hill Bros. Chem. Co., 204 F.3d 1360, 1364 (Fed.

Cir. 2000) (emphasis added). “The burden of producing evidence of prior art to

challenge a hypothetical claim rests with an accused infringer, but the burden of

proving patentability of the hypothetical claim rests with the patentee.” Jang, 872

F.3d at 1285, 1287 (the patentee has the burden of “proposing a proper hypothetical

claim”).            When the patentee fails to submit a proper hypothetical claim for

consideration, the patentee has “failed to meet his burden of proving that his doctrine

of equivalents theory did not ensnare the prior art.” Id. at 1287.

           B.          Analysis

           PSI has presented evidence that a prior art NLB valve assembly and the valve

assembly covered by prior art United States Patent No. 2,339,101 (the “Parker

Patent”) used water to guide the valve. See Declaration of Jamie Forrest, Exh. 1 to

PSI’s Motion, ¶ 15; Parker Patent, Exh. B to Forrest Declaration. Therefore, NLB’s


P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811   10
       Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 11 of 20




doctrine of equivalents theory – that guiding with water is the equivalent of guiding

with an element of the valve – cannot succeed unless NLB can show that its theory

will not encompass or “ensnare” the cited prior art.

           NLB argues that PSI cannot rely on the ensnarement defense because “PSI has

never presented a hypothetical claim so that the parties could meaningfully engage in

this analysis.” See NLB’s Response to PSI’s Motion, p. 6. In support of its position

that PSI has the burden to present the hypothetical claim, NLB cites a district court

case from 2010, Tesco Corp. v. Weatherford Int’l, Inc., 750 F. Supp. 2d 780, 805

(S.D. Tex. 2010). See id. at 6-7. After the Tesco decision was issued, however, the

Federal Circuit stated clearly and unequivocally that the patentee has the burden of

“proposing a proper hypothetical claim.” Jang, 872 F.3d at 1287. Although PSI cited

the Federal Circuit’s Jang decision in its Reply filed September 30, 2019, NLB

continued to argue that PSI has the burden to present the hypothetical claim, again

citing Tesco. See NLB’s Reply (filed October 14, 2019), p. 5.

           The Federal Circuit in Jang held that the patentee has the burden to propose a

hypothetical claim for purposes of an ensnarement defense to infringement under the

doctrine of equivalents. NLB has failed to propose a hypothetical claim in this case,

and the time to do so has expired. As noted by the Federal Circuit, when the patentee

fails to submit a proper hypothetical claim for consideration, the patentee has “failed


P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811   11
       Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 12 of 20




to meet his burden of proving that his doctrine of equivalents theory did not ensnare

the prior art.” Jang, 872 F.3d at 1287. PSI is entitled to summary judgment on

NLB’s claim that the NX-series products infringe Claim 33 of the ’812 Patent under

the doctrine of equivalents.

V.         DOCTRINE OF PERMISSIBLE REPAIR

           NLB argues that PSI sells the NLB-type parts that, when used by a customer

in a pump, include all limitations in Claim 33 of the ’812 Patent. On that basis, NLB

asserts a contributory infringement claim under 35 U.S.C. § 271(c) and an induced

infringement claim under 35 U.S.C. § 271(b).4                    PSI argues that there is no

infringement, induced or contributory, because the sale of these replacement parts is

protected by the permissible repair doctrine. Both parties have moved for summary

judgment on PSI’s permissible repair defense.




4
           “Whoever offers to sell or sells within the United States . . . a component of a
           patented machine, manufacture, combination or composition, or a material or
           apparatus for use in practicing a patented process, constituting a material part of the
           invention, knowing the same to be especially made or especially adapted for use in
           an infringement of such patent, and not a staple article or commodity of commerce
           suitable for substantial noninfringing use, shall be liable as a contributory infringer.”
           35 U.S.C. § 271(c).

           “Whoever actively induces infringement of a patent shall be liable as an infringer.”
           35 U.S.C. § 271(b).

P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811      12
       Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 13 of 20




           A.          Governing Legal Principles

           It has long been established that “replacement of individual unpatented parts,

one at a time, whether of the same part repeatedly or different parts successively, is

no more than the lawful right of the owner to repair his property.” Aro Mfg. Co. v.

Convertible Top Replacement Co., 365 U.S. 336, 346 (1961). This is true because the

“right of use transferred to a purchaser by an authorized sale ‘include[s] the right to

repair the patented article.’” Auto. Body Parts Ass’n v. Ford Glob. Techs., LLC, 930

F.3d 1314, 1323 (Fed. Cir. 2019) (quoting Kendall Co. v. Progressive Med. Tech.,

Inc., 85 F.3d 1570, 1573 (Fed. Cir. 1996)). “The Supreme Court has taken an

expansive view of conduct that constitutes permissible repair for a patented

combination of unpatented elements.” Sage Prods., Inc. v. Devon Indus., Inc., 45 F.3d

1575, 1578 (Fed. Cir. 1995).

           Permissible repair exists if the part at issue is a readily replaceable part. See

Husky Injection Molding Sys. Ltd. v. R & D Tool Eng’g Co., 291 F.3d 780, 787 (Fed.

Cir. 2002). The doctrine of permissible repair is directed primarily to the replacement

of broken or worn parts, but applies also to the “replacement of parts that are neither

broken nor worn.” Id. at 788. If a part is readily replaceable, “it is irrelevant whether

the part was an essential element of the invention.” Id. The doctrine of permissible

repair is not limited to temporary or minor repairs but, instead, encompasses any


P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811   13
       Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 14 of 20




repair that is necessary for the “maintenance of the ‘use of the whole’ of the patented

combination through replacement of a spent, unpatented element.” See Sage, 45 F.3d

at 1578 (quoting Aro, 365 U.S. at 346).

           The burden of proof is on the party asserting permissible repair. See Fuji Photo

Film Co. v. Int’l Trade Comm’n, 474 F.3d 1281, 1295 (Fed. Cir. 2007). Accordingly,

PSI bears this burden here.

           B.          Analysis

           PSI has presented evidence that the NLB-type parts are readily replaceable

parts. The parts are sold by PSI to replace parts that need to be replaced during the

useful life of the NLB pump and valve assembly. See PSI Response to NLB

Interrogatory No. 18, Exh. K to NLB’s Motion. NLB sells similar replacement parts

because the parts are “wear products” that “wear out” and need to be replaced. See

Deposition of Drew Waltenbaugh (NLB’s President and Chief Executive Officer), pp.

42-43. PSI presented deposition testimony from Donald Anthony Wojciechowski,

NLB’s engineer, that NLB expects a customer to “get at least 1,000 hours of run time

out of a valve before it needs to be replaced.” See Wojciechowski Depo., p. 114. The

entire machine, on the other hand, would have a “limitless” lifetime if worn parts are

replaced, except that the engine may “give up” after 4,000 or 5,000 hours of run time,

“sometimes more.” See id. It is not relevant to the permissible repair defense whether


P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811   14
       Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 15 of 20




the parts need to be replaced because of normal wear or because they are damaged due

to abnormal operating conditions. Indeed, this has been established law since 1850,

when the Supreme Court held that when the patentee sells a machine to a purchaser

and the purchaser “repairs the damages which may be done to it, it is no more than the

exercise of that right of care which every one may use to give duration to that which

he owns, or has a right to use as a whole.” Wilson v. Simpson, 50 U.S. 109, 123

(1850); see also Aro, 365 U.S. at 342 (Supreme Court “decisions specifically dealing

with whether the replacement of an unpatented part, in a patented combination, that

has worn out, been broken or otherwise spent, is permissible ‘repair’ or infringing

‘reconstruction,’ have steadfastly refused to extend the patent monopoly beyond the

terms of the grant”).

           NLB argues that PSI has failed to substantiate its permissible repair defense, but

the record refutes NLB’s argument. PSI has presented evidence – much of it from

NLB witnesses – that the NLB-type parts it sells are true replacement parts protected

by the permissible repair doctrine. As a result, PSI is entitled to summary judgment

on the contributory infringement claim under § 271(c) and the induced infringement

claim under § 271(b) as to the NLB-type parts. NLB’s cross-motion on this theory is

denied.




P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811   15
       Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 16 of 20




VI.        FALSE ADVERTISING CLAIM

           NLB asserts a false advertising claim under the Lanham Act, alleging that

statements by PSI on its Facebook page were false. The Facebook page reads:

           Get all of your Replacement NLB Pump Parts from PSI! Discharge
           valves for NLB 225 Series and 325 Series pumps are now available for
           only $99! Made from superior materials, our non-flaking parts are
           guaranteed to last longer than our competitors’ parts.

Facebook page, Exh. 3 to Amended Complaint [Doc. # 6]. NLB challenges the

statements that PSI parts are made from “superior materials” and are “guaranteed to

last longer” that competitors’ parts. Both parties have moved for summary judgment

on the false advertising claim.

           A.          Governing Legal Principles

           The Lanham Act focuses on commercial interests that have been harmed by a

competitor’s false advertising. See IQ Prod. Co. v. Pennzoil Prod. Co., 305 F.3d 368,

375 (5th Cir. 2002). The elements of a false advertising claim under the Lanham Act

are: (1) a false or misleading statement of fact about a product; (2) the statement

“either deceived or had the capacity to deceive a substantial segment of potential

consumers;” (3) the deception was material, i.e., likely to influence the consumer’s

purchasing decision; (4) the product moved in interstate commerce; and (5) the

plaintiff has been or is likely to be injured as a result of the statement. See id.



P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811   16
       Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 17 of 20




           To obtain money damages for false advertising under the Lanham Act, the

plaintiff must first demonstrate that the statement was “(1) literally false; or (2) likely

to mislead and confuse customers.” Id. If the statement at issue is literally false, there

is a presumption that it actually misled consumers and no evidence of deception is

required. See id. If, however, the statement is misleading or ambiguous, “the plaintiff

must demonstrate actual deception through direct evidence of consumer reaction to

the advertising or evidence of consumer surveys or consumer reaction tests.” Id.

           B.          Analysis

           NLB argues that Facebook page statements that PSI parts are made from

“superior materials” and are “guaranteed to last longer” than competitors’ parts are

literally false and, therefore, presumed to be confusing to consumers. NLB has

presented evidence that PSI’s parts lack a “sacrificial coating” that is present on the

NLB parts. Therefore, NLB argues, it is nonsensical for the absence of this coating

to constitute a “superior material.” See, e.g., NLB Response to PSI’s Motion, p. 9.

           PSI has presented evidence from the person who posted the statement, its

President and Chief Executive Officer Todd Shawver, that the statements are true.

Shawver states that PSI “undertook to solve the well-known problem of NLB’s

discharge valves whereby the coating on the valve stem cracks and flakes off.” See

Shawver Declaration, Exh. 2 to PSI’s Motion, ¶ 2. Shawver states that PSI uses “a


P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811   17
       Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 18 of 20




stainless steel that is roller burnished to make the valve stem harder and smoother, and

then electro-polished to further reduce the friction when the stem contacts the guide.”

Id. Because the material used by PSI does not flake off, Shawver deems the material

“superior” to that used by NLB. Id.

           The parties have presented conflicting evidence regarding whether the statement

that PSI uses “superior material” is true or is “literally false.”5 Because there is a

genuine issue of material fact on this element, summary judgment is inappropriate on

the false advertising claim. Each parties’ motion for summary judgment on this claim

is denied.

VII. MOTIONS TO EXCLUDE EXPERT TESTIMONY

           Both parties have moved to exclude expert testimony offered by the opposing

party. The expert testimony relates only to infringement issues. Because there are no

infringement issues remaining, there will be no need for testimony – expert or




5
           In its Reply in connection with the false advertising claim, NLB argues only that the
           Facebook page statements were literally false, not that they were simply misleading.
           See Reply [Doc. # 63], pp. 7-9. To the extent NLB has not abandoned its claim that
           the Facebook page statements were misleading, there is a genuine issue of material
           fact regarding consumer confusion because NLB’s cited evidence is hearsay and
           inadequate for summary judgment. Evidence of customers’ general “concerns” and
           of lost sales of NLB replacement parts to PSI does not demonstrate consumer
           confusion. Therefore, to the extent NLB seeks summary judgment on the false
           advertising claim based on misleading statements and consumer confusion, that
           motion is denied.

P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811    18
       Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 19 of 20




otherwise – on infringement. Therefore, the Motions to Exclude regarding expert

testimony on infringement are now moot.

VIII. CONCLUSION AND ORDER

           Based on the foregoing, PSI is entitled to summary judgment on NLB’s claim

of literal infringement by PSI’s NX-series products, on NLB’s claim of infringement

under the doctrine of equivalents by the NX-series products, and on its permissible

repair defense in connection with the NLB-type replacement parts. There are genuine

issues of material fact that preclude summary judgment on the false advertising claim.

Because there are no infringement issues remaining, the parties’ respective motions

to exclude expert testimony are moot. Therefore, it is hereby

           ORDERED that PSI’s Motion for Summary Judgment [Doc. # 52] is

GRANTED as to the patent infringement claims and DENIED as to the Lanham Act

false advertising claim. It is further

           ORDERED that NLB’s Motion for Summary Judgment [Doc. # 53] is

DENIED. It is further

           ORDERED that PSI’s Motion to Exclude Patent Infringement Testimony by

NLB Witnesses [Doc. # 50], PSI’s Motion to Exclude Testimony of Plaintiff’s Expert

William Marscher [Doc. # 51], and NLB’s Motion to Strike PSI’s Expert Reports

[Doc. # 53] are DENIED AS MOOT.


P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811   19
       Case 4:18-cv-01090 Document 67 Filed on 11/14/19 in TXSD Page 20 of 20




           SIGNED at Houston, Texas, this 14th day of November, 2019.




                                                        NAN Y F. ATLAS
                                               SENIOR UNI   STATES DISTRICT JUDGE




P:\ORDERS\11-2018\1090MsSJ.wpd   191114.0811    20
